BLACKMAR, Judge,
concurring.
At the time the charter provision in question was adopted there were statutes containing similar provisions, but these did not apply to cities in the class of the defendant municipality. I agree, then, that the provision was contrary to the governing statute of limitations, § 516.120, RSMo 1986. The statutory provisions for other municipalities are still in effect, and so the legislature presumably intends that this city and others in the same bracket not have the authority to enact charter provisions or ordinances which have the effect of shortening the general statute of limitations. This circumstance, and the matter set out in Footnote 1 to the principal opinion, are sufficient to decide the case. I therefore concur.